Exhibit 99.2 Royalty Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - - Herceptin Q1 Q2 Q3 Q4 Total - - Lucentis Q1 Q2 Q3 Q4 Total - Xolair Q1 Q2 Q3 Q4 Total - - Tysabri Q1 Q2 Q3 Q4 Total - * As reported to PDL by its licensees Reported Net Sales Revenue by Product ($ in 000's) * Avastin Q1 Q2 Q3 Q4 Total - - Herceptin Q1 Q2 Q3 Q4 Total - - Lucentis Q1 Q2 Q3 Q4 Total - Xolair Q1 Q2 Q3 Q4 Total - - Tysabri Q1 Q2 Q3 Q4 Total - * As reported to PDL by its licensees Manufacturing Location & Sales - Genentech / Roche & Novartis ($ in 000's) * Avastin Sales 2010 - Q1 2010 - Q2 2010 - Q3 2010 - Q4 2011 - Q1 2011 - Q2 US Made & Sold US Made & ex-US Sold ex-US Made & Sold Total US Made & Sold 50
